Citation Nr: 1232110	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  04-38 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to an effective date prior to June 6, 2002 for the grant of total rating based on individual unemployability due to service-connected disabilities (TDIU).

2. Entitlement to a rating in excess of 50 percent for migraines.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel




INTRODUCTION

The veteran served on active duty from September 1963 to September 1965. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which, in pertinent part, denied entitlement to an increased rating for migraines and denied entitlement to TDIU.

The veteran's appeal was previously before the Board in September 2006, at which time the issue of entitlement to an increased rating for post-traumatic headaches was denied and entitlement to TDIU was remanded for additional development. The veteran appealed the denial of the claim for an increased rating to the Court of Appeals for Veterans Claims (Court). In November 2007, the Court granted a joint motion by the parties to vacate and remand the claim for an increased rating back to the Board for further action.

In February 2008, the Board granted entitlement to TDIU and remanded the claim for an increased disability rating for post-traumatic headaches, in order for the Veteran's claim to be forwarded to the Director of Compensation and Pension Services for consideration of entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321 (2011).  

In August 2008, the RO issued a rating decision which granted the Veteran's TDIU and assigned an effective date of June 6, 2002.  The Veteran filed a notice of disagreement with this effective date in March 2009 and has perfected his appeal on this issue.

The required development has been completed with regard to the Veteran's claim for an increased rating for his migraines. 




FINDINGS OF FACT

1.  The manifestations of the Veteran's service-connected migraines present such an exceptional disability picture with such related factors as marked interference with employment, as to render impractical the application of the regular schedular standards and result in total impairment since November 20, 2001.

2.  The Veteran's representative has limited the appeal for an earlier effective date for TDIU to the period beginning on November 20, 2001.  



CONCLUSIONS OF LAW

1.  The criteria for an extra-schedular evaluation of 100 percent for migraines have been met since November 20, 2001.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321 (2011).

2.  The appeal with regard to an earlier effective date for the grant of TDIU is moot.  38 U.S.C.A. §§ 5101(a), 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.151(a), 3.155(a), 3.157, 3.340, 3.341, 3.400, 4.16 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim'); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  With regard to the Veteran's claim for an increased disability rating for his migraine headaches, the Board is granting the full benefit sought on appeal; as such, further assistance is unnecessary to aid the veteran in substantiating his claim. 

The appeal for an earlier effective date for the grant of a TDIU arises from the Veteran's disagreement with the effective date assigned after the grant of a TDIU. The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to 'downstream' questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case. The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c),(d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records.  There is no reported relevant evidence that remains outstanding, nor is there any indication of the need for additional examinations or opinions.  Further assistance is unlikely to assist the Veteran in substantiating entitlement to an earlier effective date.

Analysis

Increased disability rating - Migraines

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Ordinarily, disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Migraines that are very frequently completely prostrating with prolonged attacks productive of severe economic inadaptability are evaluated at the 50 percent level currently in effect.  Characteristic prostrating attacks occurring on an average of once a month over the last several months are evaluated as 30 percent disabling.  Characteristic prostrating attacks averaging one in two months over the last several months merits a 10 percent evaluation.  38 C.F.R. § 4.124a, Code 8100.

50 percent is the highest level of disability authorized for migraine headaches by the VA Schedule for Rating Disabilities.  See 38 C.F.R. § 4.124a, Code 8100. 

In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1). "The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has jurisdiction to review determinations of the Director of Compensation and Pension or Undersecretary for Benefits regarding a Veteran's entitlement to an extraschedular rating.  Anderson v. Shinseki, 23 Vet. App. 423, 42-30 (2009).

As noted above, this case was remanded in February 2008, in order to refer the Veteran's claim for an increased rating for his service-connected migraines to the Director of Compensation and Pension, for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  

In April 2008, the Director opined that the Veteran was not entitled to an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321 for service-connected headaches, as with the exception of the VA examinations, the medical records did not show frequent visits to his treating physician, or the neurologist for complaints of severe, prostrating, recurrent headaches, visit to the emergency room or trials of medications.  A May 2008 opinion by the Director reflects his acknowledgement that the Veteran had been granted a TDIU rating, based on medical evidence reflecting the severity of his headaches.  The Director found that the Veteran's TDIU rating subsumed the issue of entitlement to an increased rating for migraines on an extraschedular basis, and that the issue had become moot.  

An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.

In a November 1999 rating decision the RO increased the rating for migraines to 50 percent but denied entitlement to TDIU.  The Veteran did not submit a notice of disagreement or new and material evidence within one year of that decision.  

On November 20, 2001, the Veteran's representative submitted a claim for an increased rating for migraines and TDIU.  In the application for TDIU, the Veteran indicated that had been too disabled to work since 1993, but noted that he had a cardiac disability. 

In June 2002, a VA treatment provider opined that the Veteran was certainly unable to work in any occupation due to his headache disorder.  A November 2006 VA medical record shows that the Veteran was considered totally unemployable as a result of his service-connected migraines.  This evidence reflects a totally disabling disability from the service connected migraines, which is not contemplated by the schedular rating criteria (notwithstanding earlier evidence from the Social Security Administration that he had stopped working due to other physical disabilities).  Inasmuch as the evidence is to the effect that migraines cause total incapacity, a 100 percent rating is warranted on an extraschedular basis.  38 C.F.R. § 3.321(b).  This level of disability has been present since the date of the Veteran's claim on November 20, 2001.

Effective Date

TDIU is provided where a Veteran's disabilities are rated less than total but prevent gainful employment for which he would otherwise be qualified.  38 C.F.R. § 4.16.  The grant of a 100 percent schedular rating would render moot the question of entitlement to TDIU based on the same disability.  Locklear v. Shinseki, 24 Vet. App. 311, 314, footnote 2 (2011).  

Some court decisions have suggested that it could be possible to receive a TDIU for some disabilities and a 100 percent rating for others.  Buie v. Shinseki, 24 Vet. App. 242 (2010).  In the instant case; however, the Veteran's only service connected disability is migraines.  Hence the grant of a 100 percent rating for migraines renders moot the question of entitlement to TDIU for any period during which the 100 percent rating is in effect.  Locklear.  

In this case, the 100 percent rating is in effect from November 20, 2011.  In an August 2012 letter to the Board, the Veteran's representative stated that "a total disability rating is only warranted from November 14, 2001, the date of [the Veteran's] claim for increase."  The representative has thus limited the appeal for an earlier effective date for TDIU to the period beginning November 14, 2001.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that while an appellant is presumed to be seeking the maximum benefit under law, the appellant can choose to limit the appeal to a lesser benefit).  

Inasmuch as a 100 percent rating is in effect for the entire period for which the TDIU has been claimed, the issue of entitlement to an earlier effective date for the grant of TDIU is moot.


ORDER

An increased, 100 percent, rating for migraines is granted, effective November 20, 2001.

The issue of entitlement to an earlier effective date for TDIU is moot, and is dismissed.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


